DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 29 December 2021.
Claims 1 – 7, 9 – 10, and 14 – 16 are pending. Claim 11 is withdrawn due to a restriction requirement.  Claims 8 and 12 – 13 are cancelled by Applicant.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9 September 2019 and 3 January 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Drawings
The drawing (fig. 12) was received on 29 December 2021.  This drawing is unacceptable.  Any changes to an application drawing must be in compliance with § 1.84  or, for a non-provisional international design application, in compliance with §§ 1.84(c)  and 1.1026  and must be submitted on a replacement sheet of drawings which shall be an attachment to the amendment document and, in the top margin, labeled "Replacement 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: arrow][AltContent: textbox (B)]Claims 1 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0021913 A1), hereinafter Abe, in view of Yamamoto et al. (US 9,737,984 B2), hereinafter Yamamoto, in further view of Okubo et al. (US 2013/0186661 A1), hereinafter Okubo. 


    PNG
    media_image3.png
    454
    421
    media_image3.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (Yamamoto et al. (US 9,737,984 B2) – Annotated fig. 2)]
Regarding claim 1, Abe discloses an impact tool (1, fig. 1), comprising: 
a motor (30, fig. 1); 
a driving mechanism (41, 42, 43, fig. 1) configured to linearly drive a tool accessory along a driving axis (A, annotated fig. 1) by power of the motor, the driving axis (A) extending in a front-rear direction (annotated fig. 1) of the impact tool (1); 
a body housing (2, 3, 4, fig. 1) that houses the motor (30) and the driving mechanism (41, 42, 43);
a grip part (5, fig. 1) configured to be held by a hand of a user; 
a trigger (70, fig. 1) protruding from the grip part (5) and configured to be operated by one or more fingers of the hand holding the grip part (5), be normally in an OFF position, be moved to an ON position in response to depressing manipulation by the one or more fingers on the trigger (70) and automatically return to the OFF position when the depressing manipulation is released by the user ([0046]); 
(71, fig. 1) configured to be normally in an OFF state and to be switched to an ON state in response to the trigger being in the ON position ([0046]); and
a control part (105) configured to control driving of the motor (30) ([0045]).

Abe does not explicitly disclose a detection part configured to detect a rearward push of the tool accessory relative to the body housing; and a control part configured to control driving of the motor, wherein: the control part is configured to start driving of the motor in response to detection of the rearward push of the tool accessory by the detection part only when the main switch is in the ON state and stop driving of the motor after the detection part detects a release of the rearward push of the tool accessory.
However, Yamamoto teaches a detection part (162, fig. 2) configured to detect a rearward push of the tool accessory (119, fig. 2) relative to the body housing (101, fig. 2) (figs. 3, 4; Col. 7, ll. 11 – 18 and 39 – 45); and a control part (180, fig. 2) configured to control driving of the motor, wherein: the control part is configured to start driving of the motor in response to detection of the rearward push of the tool accessory by the detection part only when the main switch is in the ON state and stop driving of the motor after the detection part detects a release of the rearward push of the tool accessory ([Col. 8, l. 62 – col. 9, l. 25 describes controller 180 starts driving motor 110 in response to magnetic sensor 162 detecting a rearward push of tool bit 119 in spindle 150 when trigger 107a is operated activating main switch A in an ON state and stops driving motor 110 in response to magnetic sensor 162 detecting tool bit 119 in spindle 150 in the forward position, or in other words, the release of the rearward push of tool bit 119 in spindle 150).
(Col. 9, ll. 15 – 17).

	Abe, as modified by Yamamoto, does not explicitly discloses the control part is configured to stop driving of the motor when a specified time elapses after the detection part detects a release of the rearward push of the tool accessory.
	However, Okubo teaches the control part (110, fig. 3) is configured to stop driving of the motor (12, fig. 1) when a specified time elapses after the detection part (113, fig. 3) detects a release of the rearward push of the tool accessory (2A, fig. 1) (Fig 4 and [0054] — [0055] shows and describes in step S7 when no load is applied to motor which corresponds to the release of the rearward push of end bit 8, step S8 allows a predetermined time period to elapse before step 9 stops the motor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, with the control part is configured to 

Regarding claim 15, Abe, as modified by Yamamoto, as further modified by Okubo, discloses the invention as recited in claim 1.
Abe does not explicitly disclose a battery mounting part configured to receive a battery that is a power source for the motor.
However, Yamamoto teaches a battery mounting part (108, fig. 1) configured to receive a battery (109, fig. 1) that is a power source for the motor (110, fig. 2).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, as further modified by Okubo, with a battery mounting part configured to receive a battery that is a power source for the motor, as taught by Yamamoto, with the motivation to provide greater flexibility and portability of the impact tool in that the impact tool does not have a power cord and does not rely on the availability of a secondary power source.

Regarding claim 16, Abe discloses an impact tool, comprising:  
a motor (30, fig. 1); 
(41, 42, 43, 50, 51, 52, 53, fig. 1 – specifically 41, 42, 43) configured to linearly drive a tool accessory along a driving axis (A, annotated fig. 1) by power of the motor (30), the driving axis (A) extending in a front-rear direction (annotated fig. 1) of the impact tool (1); 
a body housing (2, 3, 4, fig. 1) that houses the motor (30) and the driving mechanism (41, 42, 43, 50, 51, 52, 53);
a grip part (5, fig. 1) configured to be held by a hand of a user;
a trigger (70, fig. 1) protruding from the grip part (5) and configured to be operated by one or more fingers of the hand holding the grip part (5), be normally in an OFF position, be moved to an ON position in response to depressing manipulation by the one or more fingers on the trigger (70) and automatically return to the OFF position when the depressing manipulation is released by the user ([0046]); 
a main switch (71, fig. 1) configured to be normally in an OFF state and to be switched to an ON state in response to the trigger being in the ON position ([0046]); and
a control part (105) configured to control driving of the motor (30) ([0045]).

Abe does not explicitly disclose an electronic detector configured to detect a rearward push of the tool accessory relative to the body housing; and a control part configured to control driving of the motor, wherein: the control part is configured to start driving of the motor in response to detection of the rearward push of the tool accessory by the electronic detector only when the main switch is in the ON state and stop driving of the motor after the electronic detector detects a release of the rearward push of the tool accessory.
(162, fig. 2) configured to detect a rearward push of the tool accessory (119, fig. 2) relative to the body housing (101, fig. 2) (figs. 3, 4; Col. 7, ll. 11 – 18 and 39 – 45); and a control part (180, fig. 2) configured to control driving of the motor, wherein: the control part is configured to start driving of the motor in response to detection of the rearward push of the tool accessory by the electronic detector only when the main switch is in the ON state and stop driving of the motor after the electronic detector detects a release of the rearward push of the tool accessory ([Col. 8, l. 62 – col. 9, l. 25 describes controller 180 starts driving motor 110 in response to magnetic sensor 162 detecting a rearward push of tool bit 119 in spindle 150 when trigger 107a is operated activating main switch A in an ON state and stops driving motor 110 in response to magnetic sensor 162 detecting tool bit 119 in spindle 150 in the forward position, or in other words, the release of the rearward push of tool bit 119 in spindle 150).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, with an electronic detector configured to detect a rearward push of the tool accessory relative to the body housing; and a control part configured to control driving of the motor, wherein: the control part is configured to start driving of the motor in response to detection of the rearward push of the tool accessory by the electronic detector only when the main switch is in the ON state and stop driving of the motor when a specified time elapses after the electronic detector detects a release of the rearward push of the tool accessory, as taught by Yamamoto, with the motivation to reduce the power consumption of the motor when the impact tool is not under load (Col. 9, ll. 15 – 17).

	Abe, as modified by Yamamoto, does not explicitly discloses the control part is configured to stop driving of the motor when a specified time elapses after the electronic detector detects a release of the rearward push of the tool accessory.
	However, Okubo teaches the control part (110, fig. 3) is configured to stop driving of the motor (12, fig. 1) when a specified time elapses after the electronic detector (113, fig. 3) detects a release of the rearward push of the tool accessory (2A, fig. 1) (Fig 4 and [0054] — [0055] shows and describes in step S7 when no load is applied to motor which corresponds to the release of the rearward push of end bit 8, step S8 allows a predetermined time period to elapse before step 9 stops the motor).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, with the control part is configured to stop driving of the motor when a specified time elapses after the electronic detector detects a release of the rearward push of the tool accessory, as taught by Okubo, with the motivation to prevent stoppage of the motor if the user momentarily and unintentionally lifts the impact tool from a workpiece causing the release of the rearward push of the tool accessory.

Claims 2 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0021913 A1), hereinafter Abe, in view of Yamamoto et al. (US 9,737,984 B2), hereinafter Yamamoto, in further view of Okubo et al. (US 2013/0186661 A1), hereinafter Okubo, in further view of Berger (US 6,913,088 B2).
[AltContent: arrow][AltContent: textbox (D)][AltContent: textbox (DOWN)][AltContent: textbox (UP)][AltContent: textbox (RIGHT)][AltContent: textbox (LEFT)][AltContent: arrow][AltContent: arrow][AltContent: textbox (REAR)][AltContent: textbox (FRONT)][AltContent: arrow]
Regarding claim 2, Abe, as modified by Yamamoto, as further modified by Okubo, discloses the invention as recited in claim 1.
Abe further discloses a vibration-isolated part (5, fig. 1; [0023], ll. 12 – 14 describes handle 5 is coupled to the intermediate housing 3 and the motor housing 4 via a vibration-isolation mechanism).
  Abe, as modified by Yamamoto, as further modified by Okubo, does not explicitly disclose an elastically-connected part connected to the body housing via at least one elastic member so as to be movable relative to the body housing, the elastically-connected part including the grip part, wherein: the detection part is configured to detect, as the rearward push of the tool accessory, a forward movement of the elastically-connected part relative to the body housing.
However, Berger teaches an elastically-connected part (2, fig. 4) connected to the body housing (1, fig. 4) via at least one elastic member (3, fig. 4) so as to be movable relative to the body housing (1), the elastically-connected part including the grip part (rear portion of 2, fig. 4), wherein: the detection part (34, fig. 4) is configured to detect, as the rearward push of the tool accessory (Col. 6, ll. 15 – 17 describes a tool accommodated in tool holder 15 of the impact tool wherein the examiner deems the tool as the claimed “tool accessory”), a forward movement of the elastically-connected part (2) relative to the body housing (1) (Figs. 4, 5A and col. 8, l. 48 – col. 9, l. 9).
Therefore , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, as modified by Okubo, with an elastically-connected part connected to the body housing via at least one elastic member so as to be movable relative to the body housing, the elastically-connected part including the grip part, as taught by Berger, because even though the invention of Abe discloses a vibration-isolated part with the same function as the elastically-connected part of Berger, Abe is silent as to the construction and/or details of the vibration-isolated part, thus one having ordinary skill in the art would be motivated to incorporate the teachings of Berger to construct the vibration-isolated part or elastically-connected part in Abe.  Moreover, because both the detection part and location of the detection part of Yamamoto and the detection part and the location of the detection part of Berger teach detection parts that detect the rearward push of the tool accessory to determine whether the impact tool is under load, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the detection part and location of the detection part of Yamamoto for the detection part and the location of the detection part of Berger to achieve the predictable result of detecting the rearward push of the tool accessory to determine whether the impact tool is under load.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). One having ordinary skill in the art would be motivated to substitute the detection part and location of the detection part of Yamamoto for the detection part and the location of the detection part of Berger to ensure the user safely operates the impact tool via the grip part in that the elastically-connected part that comprises the grip part is required to move forward relative to the body housing to start driving the motor.

Regarding claim 3, Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, discloses the invention as recited in claim 2.
Abe, as modified by Yamamoto, as further modified by Okubo, does not explicitly disclose the detection part is in the elastically-connected part.
	Berger teaches the detection part (34, fig. 4) is in the elastically-connected part (2, fig. 4).
	Because both the detection part and location of the detection part of Yamamoto and the detection part and the location of the detection part of Berger teach detection parts that detect the rearward push of the tool accessory to determine whether the impact tool is under load, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to substitute the detection part and location of the detection part of Yamamoto for the detection part and the location of the detection part of Berger to achieve the predictable result of detecting the rearward push of the tool accessory to determine whether the impact tool is under load.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). One having ordinary skill in the art would be motivated to substitute the detection part and location of 

Regarding claim 4, Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, discloses the invention as recited in claim 2.
Abe, as modified by Yamamoto, as further modified by Okubo, does not explicitly disclose the detection part is overlaps the at least one elastic member in a direction orthogonal to the front-rear direction.
However, Berger teaches the detection part (34, fig. 4) is overlaps the at least one elastic member (3, fig. 4) in a direction orthogonal to the front-rear direction (The examiner interprets the limitation, “a direction orthogonal to the front-rear direction” as the left-right direction shown in annotated fig. 4 coming in and out of the figure.  One having ordinary skill in the art would recognize that proximity sensor 34 is a three-dimensional object that extends in width in a direction orthogonal to the front-rear direction or, as shown in annotated fig. 4, the left-right direction coming in and out of the figure).
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). One having ordinary skill in the art would be motivated to substitute the detection part and location of the detection part of Yamamoto for the detection part and the location of the detection part of Berger to ensure the user safely operates the impact tool via the grip part in that the elastically-connected part that comprises the grip part is required to move forward relative to the body housing to start driving the motor.  Furthermore, one having ordinary skill in the art would further be motivated to substitute the detection part and location of the detection part of Yamamoto for the detection part and the location of the detection part of Berger because with the detection part in the elastically-connected part wherein the elastically-connected part is isolated from the vibrations of the motor, the detection part is less likely to wear due to the vibrations of the motor.

Regarding claim 5, Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, discloses the invention as recited in claim 2. 
(5, fig. 1; [0023], ll. 12 – 14 describes handle 5 is coupled to the intermediate housing 3 and the motor housing 4 via a vibration-isolation mechanism).
Abe, as modified by Yamamoto, as further modified by Okubo, does not explicitly disclose at least one guide part configured to guide the body housing and the elastically-connected part to move at least in the front-rear direction relative to each other.
However, Berger teaches at least one guide part (oval apertures C of spring system 3, annotated fig. 4) configured to guide the body housing (1, fig. 4) and the elastically-connected part (2, fig. 4) to move at least in the front-rear direction relative to each other.
Therefore , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, as modified by Okubo, with at least one guide part configured to guide the body housing and the elastically-connected part to move at least in the front-rear direction relative to each other, as taught by Berger, because even though the invention of Abe discloses a vibration-isolated part with the same function as the elastically-connected part of Berger, Abe is silent as to the construction and/or details of the vibration-isolated part, thus one having ordinary skill in the art would be motivated to incorporate the teachings of Berger to construct the vibration-isolated part or elastically-connected part in Abe.  Moreover, one having ordinary skill in the art would be motivated have at least one guide part configured to guide the body housing and the elastically-connected part to move at least in the front-rear direction relative to each other to restrict the movement of the body housing in the 

Regarding claim 6, Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, discloses the invention as recited in claim 2. 
Abe further discloses the grip part (5, fig. 1) extends in an up-down direction (B, annotated fig. 1) orthogonal to the driving axis (A, annotated fig. 1) and a vibration-isolated part (5, fig. 1; [0023], ll. 12 – 14 describes handle 5 is coupled to the intermediate housing 3 and the motor housing 4 via a vibration-isolation mechanism).
Abe, as modified by Yamamoto, as further modified by Okubo, does not explicitly disclose the elastically-connected part includes an upper part extending forward from an upper end portion of the grip part and a lower part extending forward from a lower end portion of the grip part, at least one of the upper part and the lower part is connected to the body housing via the at least one elastic member, and the detection part is in the upper part or in the lower part.
However, Berger teaches the elastically-connected part (2, fig. 4) includes an upper part (A, annotated fig. 4) extending forward from an upper end portion of the grip part (rear portion of 2, fig. 4) and a lower part (B, annotated fig. 4) extending forward from a lower end portion of the grip part (rear portion of 2), at least one of the upper part (A) and the lower part (B) is connected to the body housing (1, fig. 4) via the at least one elastic member (3, fig. 4), and the detection part (34, fig. 4) is in the upper part (A).
KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). One having ordinary skill in the art would be motivated to substitute the detection part and location of the detection part of Yamamoto for the detection part and the location of the detection part of Berger to ensure the user safely operates the impact tool via the grip part in that .

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0021913 A1), hereinafter Abe, in view of Yamamoto et al. (US 9,737,984 B2), hereinafter Yamamoto, in further view of Okubo et al. (US 2013/0186661 A1), hereinafter Okubo, in further view of Berger (US 6,913,088 B2), in further view of Thome et al. (US 5,996,707), hereinafter Thome.
 
Regarding claim 7, Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, discloses the invention as recited in claim 2.
Abe further discloses the driving mechanism (41, 42, 43, 50, 51, 52, 53, fig. 1 – specifically 50, 51, 52, 53) is further configured to rotate the tool accessory around the driving axis (A, annotated fig. 1) by the power of the motor (30, fig. 1).
Berger further discloses the detection part (34, fig. 4) is configured to detect a movement of the elastically-connected part (2, fig. 4) relative to the body housing (1, fig. 4) in a plane orthogonal to the driving axis (Col. 9, ll. 10 – 24 describes that position sensor 34 can acquire the position of the hammer in space or at any point within the x, y, and z axis; that is, the examiner deems the x, y, and z axis wherein the examiner deems any point within the x, y, and z axis to include points in a plane orthogonal to the driving axis. Since position sensor 34 is attached to handle2 and handle 2 is attached to body housing 1 via a spring system, position 34 would detect a movement of handle 2 relative to body housing 1 because body housing 1 is not fixedly attached to handle 1).
Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, does not explicitly disclose the control part is configured to stop driving of the motor when an amount of the relative movement in the plane detected by the detection part exceeds a specified amount.
However, Thome teaches the control part (47, fig. 1) is configured to stop driving of the motor (11, fig, 1) when an amount of the relative movement in the plane detected by the detection part exceeds a specified amount (Col. 2, ll. 47 – 56 describes that during a drilling operation, the operator must counteract a torque which engages tool 27 and acts around drilling spindle axis 44 wherein the examiner deems a torque which engages tool 27 and acts around drilling spindle axis 44 equivalent to an amount of relative movement in a plane orthogonal to the driving axis. Col. 2, l. 57 – col. 3, l. 3 describes sensor 46 detects the torque that acts around drilling spindle axis 44 and if the torque that acts around spindle axis 44 is greater than a predetermined threshold value, motor 11 is turned off).
Therefore , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, as modified by Okubo, with the control part is configured to stop driving of the motor when an amount of the relative movement in the plane detected by the detection part exceeds a specified amount, as taught by Thome, (Col. 2, ll. 54 – 56).

Regarding claim 9, Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, as further modified by Thome, discloses the invention as recited in claim 7.
Abe further discloses the grip part (5, fig. 1) extends in an up-down direction (B, annotated fig. 1) orthogonal to the driving axis (A, annotated fig. 1) and a vibration-isolated part (5, fig. 1; [0023], ll. 12 – 14 describes handle 5 is coupled to the intermediate housing 3 and the motor housing 4 via a vibration-isolation mechanism).. 
Abe, as modified by Yamamoto, as further modified by Okubo, does not explicitly disclose the elastically-connected part includes an upper part extending forward from an upper end portion of the grip part and a lower part extending forward from a lower end portion of the grip part, the upper part is movably is-connected to the body housing via the at least one elastic member, the lower part is connected to the body housing so as to be rotatable around a rotation axis relative to the body housing, the rotation axis extending in a left-right direction orthogonal to the front-rear direction and the up-down direction, and the detection part is in the upper part.
However, Berger teaches the elastically-connected part (2) includes an upper part (A, annotated fig. 4) extending forward from an upper end portion of the grip part (rear portion of 2, fig. 4) and a lower part (B, annotated fig. 4) extending forward from a lower (rear portion of 2), the upper part (A) is movably connected to the body housing (1, fig. 4) via the at least one elastic member (3, annotated fig. 4), the lower part (B) is connected to the body housing (1) so as to be rotatable around a rotation axis (D, annotated fig. 4) relative to the body housing (1), the rotation axis (D) extending in a left-right direction orthogonal to the front-rear direction and the up-down direction (see annotated fig. 4) (While the embodiment of fig. 4 shows two spring systems 3, col. 5, ll. 54 – 65 describes an embodiment comprising a single spring system 3 while permitting a displacement of handle 2 in relation to body housing 1 wherein one having ordinary skill in the art would recognize that if the upper spring system 3 in the embodiment of fig. 4 was the single spring system, in order to permit a displacement handle 2 in relation to body housing 1, the bottom spring system in the embodiment of fig. 4 would be a pivot having a rotation axis shown as rotation axis D in annotated fig. 4.  In an alternate interpretation, figs. 4, 5A show both spring systems 3 having space between the guide aperture of spring system 3 and the guide post of spring system 3 indicating to one having ordinary skill in the art that the tolerance between the guide aperture of spring system 3 and the guide post of spring system 3 is large, thus the upper spring system 3 in the embodiment of fig. 4 would be capable of rotation about the lower spring system 3), and the detection part (34, fig. 4) is in the upper part (A).
Therefore , it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, as modified by Okubo, with the elastically-connected part includes an upper part extending forward from an upper end portion of the KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). One having ordinary skill in the art would be motivated to substitute the detection part and location of the detection part of Yamamoto for the detection part and the location of the detection part of Berger to ensure the user safely operates the impact tool via the grip part in that the elastically-connected part that comprises the grip part is required to move forward relative to the body housing to start 

Regarding claim 10, Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, as further modified by Thome, discloses the invention as recited in claim 7.
Abe, as modified by Yamamoto, as further modified by Okubo, as further modified by Berger, does not explicitly disclose the control part is configured to maintain the motor in a non-driven state until a specified reset operation is performed by a user after the control part stops driving of the motor according to a detection result of the detection part.
However, Thome teaches the control part (30, fig. 1) is configured to maintain the motor (11, fig. 1) in a non-driven state until a specified reset operation (The operation of restoring device 60, fig. 4 as described in col. 3, Il. 43 — 62) is performed by a user after the control part once stops driving of the motor according to a detection result of the second detection part (46, fig. 1) (Col. 2, Il. 57 — col. 3, Il. 3 describes sensor 46 detecting an uncontrolled blockage in the drilling implement and locking intermediate shaft 20 via locking member 31 turning off drive motor 11. Col. 3, Il. 43 — 62 describes the operator actuating actuation button 62 to unlock intermediate shaft 20).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, as further modified by Okubo, as further (col. 1, Il. 41 — 44).
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2018/0021913 A1), hereinafter Abe, in view of Yamamoto et al. (US 9,737,984 B2), hereinafter Yamamoto, in further view of Okubo et al. (US 2013/0186661 A1), hereinafter Okubo, in further view of Tsuruta et al. (US 202/0122311 A1), hereinafter Tsuruta.

Regarding claim 14, Abe, as modified by Yamamoto, as further modified by Okubo, discloses the invention as recited in claim 1.
Abe, as modified by Yamamoto, as further modified by Okubo, does not explicitly disclose an indication part configured to indicate information that the main switch is in the ON state.
However, Tsuruta teaches an indication part (234, fig. 2) configured to indicate information that the main switch (6, figs. 3A, 3B) is in the ON state ([0033], ll. 14 – 15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the impact tool, as disclosed by Abe, as modified by Yamamoto, as further modified by Okubo, with an indication part configured to indicate information that the main switch is in the ON state, ([0033], ll. 12 – 13).

Response to Arguments
Applicant’s amendments, filed 29 December 2021, with respect to the rejection of claims 4, 8, and 9 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 4, 8, and 9 under 35 USC 112(b) has been withdrawn. 
Applicant’s amendments and arguments, filed 29 December 2021, with respect to the rejection(s) of claim(s) 1 – 10 and 12 - 14 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Abe, Yamamoto, and Okubo.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        14 January 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731